{¶ 34} I would sustain the appellant's third assignment of error. The Judgment Entry of the trial court states that the trial court found by clear and convincing evidence that the children cannot be placed with either parent at this time or within a reasonable period of time, and that the children should not be placed with either parent. Appellee concedes in its brief that no evidence was presented regarding whether the children could be returned within a reasonable amount of time. Therefore, the trial court should not have made those findings.
 {¶ 35} Unfortunately for the appellant, the remaining findings of the trial court are sufficient to support a permanent custody finding. I would strike the unsupported findings of the trial court and issue the appropriate Judgment Entry or order such matter remanded for the trial court to do so.
I concur with the majority as to its analysis and disposition of the remaining assignments of error.